           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

ALEJANDRO MENDIOLA,
Reg #31495-009                                           PLAINTIFF

v.                      No. 3:19-cv-335-DPM

DOE                                                   DEFENDANT

                              ORDER
      Mendiola hasn't responded to the pending recommendation; his
mail is still being returned undelivered.   NQ 6.   The Court adopts
Magistrate Judge Volpe's unopposed recommendation, NQ 5.       FED.   R.
CIV. P. 72(b) (1983 addition to advisory committee notes). Mendiola's
complaint will be dismissed without prejudice. LOCAL RULE 5.5(c)(2).
An in forma pauperis appeal from this Order and accompanying
Judgment would not be taken in good faith. 28 U.S.C. § 1915(a)(3).
      So Ordered.


                                D .P. Marshall Jr.
                                United States District Judge
